DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in sections II and III, with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “the complete message” in lines 14-15 is referring to since there are two instances of “a complete message” in claim 1. Claims 2-5 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Examiner will interpret “the complete message” in lines 14-15 to be referring to “a complete message” in lines 13-14 of claim 1 hereinafter for examination.
Regarding claim 6, it is unclear what “the complete message” in line 14 is referring to since there are two instances of “a complete message” in claim 6. Claims 7-10 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale. Examiner will interpret “the complete message” in line 14 to be referring to “a complete message” in line 13 of claim 6 hereinafter for examination.
Regarding claim 11, it is unclear what “the complete message” in line 18 is referring to since there are two instances of “a complete message” in claim 11. Claims 12-15 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale. Examiner will interpret “the complete message” in line 18 to be referring to “a complete message” in line 17 of claim 11 hereinafter for examination.
Regarding claim 16, it is unclear what “the complete message” in line 17 is referring to since there are two instances of “a complete message” in claim 16. Claims 17-20 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale. Examiner will interpret “the complete message” in line 17 to be referring to “a complete message” in line 16 of claim 16 hereinafter for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20190350002 by Chen et al (hereinafter Chen) and in view of US PGPub 20210067945 by Liu et al (hereinafter Liu).

Regarding claim 1, Chen teaches a method of a terminal in a wireless communication system, the method comprising: 

obtaining a 5G identifier of the terminal, which has been assigned before receiving the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4); 
transmitting, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the base station and the setup message is received (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and the terminal and a complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the complete message includes the 5G identifier (Chen ¶ 106 and 35), Chen does not explicitly disclose transmitting, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
Liu in the same or similar field of endeavor teaches transmitting, to a base station, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the base station and the setup message is received and the terminal and a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier with Liu’s teachings of transmitting, to a base station, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment, the modification results in transmitting, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, Chen teaches a method of a base station in a wireless communication system, the method comprising: 

receiving, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of a 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID) and 
the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before the segmentation and transmitting the MSG 3, which is before receiving/transmitting MSG 4); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the terminal, the setup message is transmitted (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and the base station and a complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the complete message includes the 5G identifier (Chen ¶ 106 and 35), Chen does not explicitly disclose receiving, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
Liu in the same or similar field of endeavor teaches receiving, from a terminal, in case that a setup message is transmitted as a response to a base station receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the terminal, the setup message is transmitted and the base station and a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier with Liu’s teachings of receiving, from a terminal, in case that a setup message is transmitted as a response to a base station receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment, the modification results in receiving, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, Chen teaches a terminal in a wireless communication system (fig. 3, UE 31), the terminal comprising: 
to receive, from a base station, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 
obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4), 
to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and to transmit, to the base station, a complete message for confirming the RRC connection establishment, wherein the complete 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
	Although Chen teaches the terminal and the base station and the setup message is received (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the terminal, Chen does not explicitly disclose the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a base station, a setup message for radio resource control (RRC) connection establishment, obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
	Liu in the same or similar field of endeavor teaches a terminal comprising: a transceiver; and a controller configured to: control the transceiver to control the transceiver to receive from a base station, perform an operation of the terminal, control the transceiver to transmit to the base station (fig. 8, wireless device 805 having a transceiver coupled to a processor and wireless device communicating with 105; ¶ 139-143), and control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (fig. 8 and ¶ 139-143; ¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the terminal and the base station and the setup message is received and a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier and the above processes of the terminal with Liu’s teachings of a terminal comprising: a transceiver; and a controller configured to: control the transceiver to control the transceiver to receive from a base station, perform an operation of the terminal, control the transceiver to transmit to the base station, and control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment, the modification results in the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a base station, a setup message for radio resource control (RRC) connection establishment, obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 12, the combination teaches the terminal of claim 11, wherein the controller is further configured to: control the transceiver to transmit, to the base station, the resume request message for requesting the resumption of the suspended RRC connection, and control the transceiver to receive, from the base station, the setup message as a response to the resume request message (Chen fig. 3, UE 31 and BS 33; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message; Liu fig. 8 and ¶ 139-143; ¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a terminal is configured to: control a transceiver of the terminal to transmit, to a base station, a resume request message for requesting a resumption of a suspended RRC connection, and control the transceiver to receive, from the base station, a setup message as a response to the resume request message. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5).

Regarding claim 13, the combination teaches the terminal of claim 12, wherein the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI (Chen ¶ 37, the RRC connection resume request message may include an Inactive-Radio Network Temporary Identifier (I -RNTI)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).

Regarding claim 16, Chen teaches a base station in a wireless communication system (fig. 3, BS 33), the base station comprising: 
to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), 
to receive, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of a 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID)
and the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may 
and to receive, from the terminal, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
Although Chen teaches the base station and the terminal and the setup message is transmitted (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the base station, Chen does not explicitly disclose the base station comprising: a transceiver; and a controller configured to: control the transceiver to transmit, to a terminal, a setup message for radio resource control (RRC) 
Liu in the same or similar field of endeavor teaches a base station comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal (fig. 12, shows device 1205 having a transceiver coupled to a processor and device communicating with 115; ¶ 163, Device 1205 may be an example of…base station 105; ¶ 164-167), in case that a setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the base station and the terminal and the setup message is transmitted and a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier and the above processes of the base station with Liu’s teachings of a base station comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal, in case that a setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended connection, a complete message for confirming a RRC connection establishment, the modification results in the base station comprising: a transceiver; and a controller configured to: control the transceiver to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment, control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes part of a 5G identifier, and control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 17, the combination teaches the base station of claim 16, wherein the controller is further configured to: control the transceiver to receive, from the terminal, the resume request message for requesting the resumption of the suspended RRC connection, and control the transceiver to transmit, to the terminal, the setup message as a response to the resume request message (Chen fig. 3, UE 31 and BS 33; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message; Liu fig. 8 and ¶ 164-167; ¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a base station is configured to: control a transceiver of the base station to receive, to a terminal, a resume request message for requesting a resumption of a suspended RRC connection, and control the transceiver to transmit, to the terminal, a setup message as a response to the resume request message. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5).

	Regarding claim 18, claim 18 recite similar limitations of claim 13 and is thus rejected under similar rationale.

	Regarding claims 2-3 and 7-8, claims 2-3 and 7-8 recite similar limitations of claims 12-13 and 17-18, respectively and are thus rejected under similar rationale.

Claim(s) 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Liu and in further view of 20190335523 by Wu.

Regarding claim 14, the combination teaches the terminal of claim 11, 
wherein the controller is further configured to: control the transceiver to transmit, to the base station, the request message for requesting the RRC connection establishment, wherein the request message includes a first part of the 5G identifier (Liu fig. 8 and ¶ 139-143; Chen fig. 3, at 306, UE 31 transmitting to BS 33 MSG 3 (RRC Connection Request) carrying UE ID part 1; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and control the transceiver to receive, from the base station, the setup message for the RRC connection establishment as a response to the request message (Liu fig. 8 and ¶ 139-143; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE), 
wherein the part of the 5G identifier included in the complete message is second part of the 5G identifier (Chen fig. 3, MSG 5 carrying UE ID part 2; ¶ 35, The 5G -S-TMSI may be a UE ID; ¶ 45, Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a terminal is configured to control a transceiver of the terminal to transmit to a base station and control the transceiver to receive from the base station. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). 
Although the combination teaches the first part of the 5G identifier and the second part of the 5G identifier, the combination does not explicitly disclose the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier. 
Wu in the same or similar field of endeavor teaches a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier (¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). By modifying the combination’s teachings of the first part of the 5G identifier and the second part of the 5G identifier with Wu’s teachings of a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier, the modification results in the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 19, the combination teaches the base station of claim 16, 
wherein the controller is further configured to: control the transceiver to receive, from the terminal, the request message for requesting the RRC connection establishment, wherein the request message includes a first part of the 5G identifier (Liu fig. 8 and ¶ 164-167; Chen fig. 3, at 306, UE 31 transmitting to BS 33 MSG 3 (RRC Connection Request) carrying UE ID part 1; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and control the transceiver to transmit, to the terminal, the setup message for the RRC connection establishment as a response to the request message (Liu fig. 8 and ¶ 164-167; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE), 
wherein the part of the 5G identifier included in the complete message is a second part of the 5G identifier (Chen fig. 3, MSG 5 carrying UE ID part 2; ¶ 35, The 5G -S-TMSI may be a UE ID; ¶ 45, Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a base station is configured to control a transceiver of the base station to receive from a terminal and control the transceiver to transmit to the terminal. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). 
Although the combination teaches the first part of the 5G identifier and the second part of the 5G identifier, the combination does not explicitly disclose the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier. 
Wu in the same or similar field of endeavor teaches a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier (¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). By modifying the combination’s teachings of the first part of the 5G identifier and the second part of the 5G identifier with Wu’s teachings of a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier, the modification results in the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claims 4 and 9, claims 4 and 9 recite similar limitations of claims 14 and 19, respectively and are thus rejected under similar rationale. 

Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Liu and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 2018/0227871 to Singh et al (hereinafter Singh).

Regarding claim 15, the combination teaches the terminal of claim 11.
Although the combination teaches the 5G identifier is 5G S-temporary mobile subscription identifier (5G-S-TMSI) (Chen ¶ 35, The 5G -S-TMSI may be a UE ID) and the terminal, the combination does not explicitly disclose the 5G identifier is included in a 5G globally unique temporary identifier (5G-GUTI) and wherein the 5G-GUTI has been assigned upon a successful registration of the terminal. 
3GPP in the same or similar field of endeavor teaches a 5G identifier is included in a 5G globally unique temporary identifier (5G- GUTI) (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the 5G-GUTI and the terminal, the combination does not explicitly disclose the 5G-GUTI has been assigned upon a successful registration of the terminal.
Singh in the same or similar field of endeavor teaches the 5G-GUTI has been assigned upon a successful registration of the terminal (¶ 38, UE 101 transmits a registration request; ¶ 39, aforesaid registration request may further include…a temporary user ID (e.g., a 5G-globally unique temporary ID (5G-GUTI)); ¶ 51, the UE 101 may transmit the registration complete message back to the initial AMF 104 so as to confirm that one temporary user ID (e.g., 5G-GUTI) has been assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a 

	Regarding claims 5, 10 and 20, claims 5, 10 and 20 recite similar limitations of claim 15 and are thus rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476